Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/11/2021 has been fully considered and made of record.
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 4/02/2021.

The application has been amended as follows:
ABSTRACT:
The abstract is replaced with the following:
	An extraction device of a platform for holding a blade fitted with an upstream flange, out of a turbomachine rotor disc, and extraction method using the device. The device includes a handle fitted with a radial annular shoulder extended by a threaded pin, a proximal ring and a distal ring having a tube extended by a radial collar and a sleeve. The proximal ring is arranged around the pin, the tapped distal ring being screwed onto the other end of the pin and the sleeve being arranged around the two rings between their respective collars. Screwing of the handle results in moving the distal ring towards the proximal ring, radial deformation of the distal part of the sleeve against the flared part of the cylindrical orifice of the flange and its being joined to the latter. It is possible to conjointly extract the platform and the device from the disc.


CLAIMS:
	1. (Currently Amended) An extraction device of a platform for holding a blade, out of a turbomachine rotor disc, said platform being fitted with an upstream flange having an orifice including an inner wall with a flared part 
-    a manipulation handle having an opposite handling end and an engagement end, the engagement end being fitted with a radial annular shoulder which is extended by a threaded axial pin,
and
-    [[and]] a sleeve of tubular shape and having a cylindrical interior with distal and proximal ends, the proximal ring, whereof an inner tubular wall is smooth, being arranged around a proximal end of the pin, so that the collar of the proximal ring is against the annular shoulder of the manipulation handle, the distal ring, whereof an inner tubular wall is threaded, being threadingly engaged around a distal end of the threaded axial pin and arranged so that the collar of the distal ring is opposite the distal end of the pin, the tube of the proximal ring and the tube of the distal ring being inserted into the interior of the sleeve to make the tube of the proximal ring and the tube of the distal ring all coaxially assembled to each other, so that a distal end of the sleeve bears against the radial collar of the distal ring and a proximal end of the sleeve bears against the radial collar of the proximal ring, such that the turning of the handle causes threaded engagement of the handle pin and the inner tubular wall of the distal ring which causes axial displacement of the distal ring in the direction of the proximal ring and causes compression of the sleeve and radial deformation of the distal end of the sleeve until the distal end of the sleeve makes contact with the flared part of the inner wall of the orifice of the flange, joining together said extraction device and the platform to be extracted and allowing a joint extraction of the extraction device and of the platform from the turbomachine rotor disc.

9. (Currently Amended) An extraction method of a platform for holding a blade, out of a turbomachine rotor disc, said platform being fitted with an upstream flange having an orifice including an inner wall with a flared part 
-    inserting the extraction device according to claim 1 into the orifice of the upstream flange until the radial shoulder of the handle is in axial stop against said upstream flange.
-    screwing the handle so as to move the distal ring to the proximal ring and cause compression of the sleeve and radial deformation of a distal part of the sleeve until the distal part of the sleeve makes contact with the flared part of the inner wall of the orifice of the flange, joining together said extraction device and the platform to be extracted, and
- simultaneously removing said extraction device and said holding platform from the rotor disc of the turbomachine.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art fails to teach or fairly suggest the claimed extraction device having the claimed structure and method of using the device to remove a blade-holding platform of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.